JUDGMENT
THIS CAUSE having been commenced at the instance of the Government of the United States of America against the above-named respondent for the purpose of ascertaining the sum to be paid by the said Government as compensation in respect of the lands and premises hereinafter described, said lands being required for PUBLIC PURPOSES, AND the Registrar of Titles for the United States Naval Station, Tutuila, under the provisions contained in the Ordinance No. 20-1900 to regulate the Acquisition of land by the Government of the United States for PUBLIC USES, having given due and proper notice to the respondent herein, and proceedings before said Registrar having *83been regularly taken in the premises, whereupon the Registrar of Titles at the request of the parties hereto, did satisfactorily adjust the acceptances and tenders of the parties, and did on the 13th day of December, 1902, A.D. report to this Court, which said Report is now on file, recommending the Government be declared the proprietor of said lands and premises upon payment of the sum of $500.00 with interest and costs. IT IS NOW, THEREFORE ORDERED AND ADJUDGED AS FOLLOWS; to wit:—
That the Government of the United States of America shall pay to the Respondent, AFOA, the sum of $500.00, together with interest thereon at the rate of eight per cent per annum from the 7th day of March in the year 1901 A.D. to the 10th day of December 1902 A.D. amounting to $64.42, and shall pay costs of Attorney, Arbitration, Registrar’s and High Court costs amounting to $82.75, said sums making a total of $647.17 as aforesaid, the Government of the United States of America be, and the same is hereby declared the Proprietor of ALL those pieces or parcels of land situate in Fagatogo in the United States Naval Station, Tutuila, and being called or known as “Soala” and “Siufaga” respectively.
“Soala”: Starting at a stake near an orange tree on the boundary line of land agreed by the Samoan landowners of Fagatogo to be surrendered and sold to the United States Government and on the South boundary of land “Gautavai” property of said Government, following in a North Easterly direction along said land “Gautavai” bearing 60° 45' distance 82 feet to land “Faletoi” property of said Government acquired from Paul Leonard, thence following South boundary of land from Paul Leonard in a South Easterly direction bearing 287° 30' distance 64 feet to an Ifi tree, thence bearing 296° distance 109 feet to land “Tafatafa” property of the said *84Government and land Yaiifi claimed by Fanene, thence following the Western boundary of said land Vaiifi in a Southerly direction bearing 23° 24' distance 110 feet to land of Taamu called “Asiafa”, thence following in a Southerly direction said land of Taamu bearing 43° 30' distance 73 feet to said agreed boundary line, thence following the said boundary line bearing 311° 36' distance 209 feet, thence bearing 18° 30' distance 44 feet to the starting point.
2. [sic] The said land “Siufaga” is described as follows: STARTING at a point on the southeastern boundary of land called “Siufaga”, property of the said Government recorded in Vol. 1, Folios 4, 5 and 6 of the Register of Transfers of the Land Records of the United States Naval Station, Tutuila, the same point being the northeastern corner of land called “Vaiifi”, claimed by Fanene, following said boundary of “Siufaga” in a northeasterly direction, bearing 45 degrees 30 minutes, distance 99 feet, to land claimed by Taamu called also “Siufaga”; thence following the south boundary of said Taamu land, bearing 102 degrees 30 minutes, distance 196 feet, to the boundary line of land agreed by the Samoan landowners of Fagatogo to be sold to said Government; thence running southerly along said boundary line, bearing 12 degrees 12 minutes, distance 174 feet; thence still on said boundary line bearing 40 degrees 31 minutes, distance 75 feet, to the southeastern corner of said land of Fanene, called “Vaiifi”; thence following the northeastern boundary of said land “Vaiifi” in a north westerly direction, bearing 138 degrees 45 minutes, distance 267 feet, to the point of starting.
The Registrar of Titles is hereby directed to issue a Certificate of Title to said land in favor of said Government, according to said Order and Judgment.
*85Given under my hand and the seal of the Court on this 15th day of December, in the year 1902 A.D.